BURROWS, J.,
dissenting.
I am not able to concur in the conclusion reached by the majority of the court.
If it clearly appears from the will that the testator, Thomas Price, intended and assumed, in the devise of the homestead, to dispose of the= interest of his wife therein, then the petition of plaintiff should be dismissed.
It is not suggested that the election of his widow, Mary L. Price, to take under the will was not duly and understanding^ made or that the-*266plaintiff stands on any higher or better ground than did Mary L. Price. Hence, the contention is necessarily limited to the question whether, by the terms of this will, Thomas Price made a disposition of the entire homestead consisting of '51% -acres.
It is held by the majority of the court that a doubt may be entertained as to'the meaning of the language: “I give and devise all my real property which I do now possess or may possess at the time of my death, containing at the present time the homestead of 51% acres, more or less, recorded;”'etc., and that" this language is consistent with an intention to devise only a two-thirds undivided interest therein, although the testator was and for many years had been, presumably in possession of the whole as the family homestead.
It must be conceded that apt and unequivocal language is employed to designate and describe the entire homestead lot as included in the devise. ITad -the wife been sole owner of it instead of part owner, no question or doubt would exist as to the intention of the testator to make disposition of the lot and the whole of it.
It is said that the use of the words “my real property,” containing the “homestead,” etc., indicates an intention to dispose only of such interest as testator had in the 51% acres. It will be observed, however, that the same phrase is also applicable to the one acre lot and the one-half acre lot of which he was sole owner, and which is also devised in the same item to his wife.
When we consider the evident object and purpose of the testator in making this will, all doubts as to the meaning of the alleged ambiguous words and phrases are dispelled. The testator gave his wife a life estate in all real property which he then had or which he might thereafter acquire including the 51% acres constituting the homestead, upon the express limitation that none of it was to be sold or exchanged by her during her lifetime, and that then, after her death one year, all of “said property” was to be sold by his executor and the proceeds equally divided between the persons who were the natural objects of their mutual bounty.,
No language could have been used to express more clearly the purpose of the testator to keep all of said real estate including the homestead intact, and undisposed of during the life of his wife, and upon her death to have it sold and the proceeds of the entire property equally divided between his children named in the will. The intention and attempt of the testator to make a complete and final disposition not only of his own interest in the real estate described, but of the interest of his *267wife in tbe homestead, is, I think, clearly and unequivocally expressed. In this state the rule of decision applicable to the facts in such case is mot open to dispute. The case of Hibbs v. Insurance Co. 40 Ohio St. 543, is substantially a duplicate .of the case, at bar in all essential particulars ; and the reasoning and citation of authorities in that case conclusively settle all controverted questions in this case. It is said that the case at bar may be distinguished from Hibbs v. Insurance Co. supra, in respect to the character of the interest of the wife in the homestead, and in the amount devised in lieu of such interests respectively. In the case under consideration, the wife held a joint interest with her husband, while in Hibbs v. Insurance Co. supra, she held separate title in fee to eighty acres of the tract constituting the homestead, and in both cases the whole tract must pass, if at all, under the general designa-tion “the homestead.” In Hibbs v. Insurance Co. supra, some importance is attached to the circumstance that the land of the wife was so situated and occupied that a “careful survey” would be necessary to determine and mark the boundary between the lands of the husband and wife; and the inference is apparently drawn from this circumstance, that there conld be no just inference of intention on the part of the testator to devise under such designation only a part of the whole tract that constituted the homestead. If an obliteration or removal of the lines of demarkation are important upon the question of intention, then surely the impossibility of making any lines of demarkation, as in the -case at bar, must be equally important. As to the other alleged distinguishing particular between the cases under consideration little need be said. That more ample provision was made for the wife in lieu of Iher interest in the homestead in Hibbs v. Insurance Co. supra, cannot .change the rule of decision; besides it is not apparent from the record that there was any disparity in this respect. In the case at bar the testator gave his wife a life estate in two other lots, the value of the use -of which may have far exceeded her interest as widow- in the estate of her husband and the value of her interest in the homestead. In respect to these two particulars and these alone, attempt is made to distinguish the ease at bar from Hibbs v. Insurance Co. supra, and I am compelled to say that in my opinion the authority of Hibbs v. Insurance Co. supra? has been ignored rather than distinguished in the decision of this ease.
The conclusion reached by the majority of the court is avowedly placed upon the later case of Charch v. Charch, 57 Ohio St. 561. In that case the court found that it affirmatively appeared that the testator did not intend to dispose of the certificate made payable to his wife, and that *268under the circumstances the language of the will was only applicable to other certificates held by the testator. The learned judge in his opinion approves of the decision of ílibbs v. Insurance Co. supra, in respect to its conclusions of 'fact as well as law, and points out the dissimilarity between the eases.
The case of Melick v. Darling, 11 Ohio 343, is also cited by plaintiff in support of his contention. The correctness of the decision in Melick v. Darling, supra, may be doubted since it was made by a divided court-judge Wood who gave the opinion said “the case is not so clear that he who runs may read.” But, if correctly decided, it is an authority for the defendant rather than the plaintiff. The decision is not placed on a want of clearness in the language by which the southwest quarter of section seven is devised to Jeremiah Beatty, nor on the fact that the testator held this quarter section as tenant in common with another, but solely on the ground that the “general design” of the testator as evinced by the whole will, was to make an equal distribution of his property to each class of heirs. The two grandsons, William and Jeremiah Beatty, each were given a quarter section of land; but to William he gave an undivided half, while to, Jeremiah he gave a quarter section in which he also held an undivided half interest. To give one double whát he gave the other was in conflict with the general scheme of the will; and therefore a majority of the court vras of the opinion that it was not clear that he intended to dispose of the interest of his cotenant in the quarter section devised to Jeremiah.
In the case at bar the general scheme and design of the will is in accord with the terms of the devise by which the entire homestead is disposed of, and is not consistent with any other interpretation.
The suggestion of counsel in their brief in Melick v. Darling, supra, that the doctrine of election should not be applied where the testator has some interest in the property' devised, was not noticed by the court in the decision of that ease, and has no support from any decision in this state.
Finally it is said that the doctrine of election in such cases is a. harsh one. It would in my judgment be a more harsh and unjust doctrine to hold that a devisee to whom a gift has been made, on condition that he surrenders certain of his own property to the disposition of the . devisor, should be allowed to receive the gift and repudiate the condition.